                                                Case 20-80027                 Doc 2      Filed 01/16/20     Page 1 of 8
NCMB Chapter 13 Plan (1/1/20)

                                                                         UNITED STATES BANKRUPTCY COURT
                                                                        MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Christopher                            Henry                     Prentice                     Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                 and list below the sections of the
                                                                                                                    plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-4243

 SSN# Debtor 2: XXX-XX-



                                                                               CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a             Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will                                   Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                       Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

 Section 2:           Payments.

2.1 Plan length. The applicable commitment period is:
            36 Months

                  60 Months

2.2 Payments. The Debtor will make payments to the Trustee as follows:

        $215.00 per Month for 60 month(s)

        Additional payments               NONE

APPENDIX D                                                                            Chapter 13 Plan                                       Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                                Case 20-80027          Doc 2       Filed 01/16/20          Page 2 of 8


      The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
      payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

2.3 Liquidation value.

      a.      The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after
             allowable exemptions, is estimated to be $ 0.00 .

      b.       Classes of unsecured claims are established, if necessary, based on liquidation value requirements as follows:

             Class            - Allowed unsecured claims of          with a liquidation value requirement of $        .

             Class            - Allowed unsecured claims of          with a liquidation value requirement of $        .

             Class            - Allowed joint unsecured claims of         with a liquidation value requirement of $       .

      c.     Due to liquidation value requirements, interest at              per annum will be paid to allowed priority and non-priority unsecured claims as
             provided below:

                  Interest to all allowed priority and non-priority unsecured claims.

                  Interest to allowed priority and non-priority claims in Class         .

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

           The Attorney for the Debtor will be paid the presumptive base fee of $      . The Attorney has received $                 from the Debtor
        pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $ 3500 . The Attorney has received $                     0.00   from the Debtor
        pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other priority claims to be paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b.        To Be Paid by Trustee

                          Creditor                                                                           Estimated Priority Claim
 Internal Revenue Service                                                                                                                                      $0.00
 Moore County Tax Collector                                                                                                                                    $0.00
 NC Department of Revenue                                                                                                                                      $0.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims secured solely by Debtor’s principal residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims secured by real property other than by Debtor’s principal residence AND claims secured by Debtor’s principal
     residence and additional collateral.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                                Case 20-80027                     Doc 2     Filed 01/16/20        Page 3 of 8


        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.


4.3 Personal property secured claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims secured by personal property to be paid in full.

             Creditor                        Collateral                     Estimated                 Monthly          Interest        Adequate             Number of
                                                                              Claim                   Payment            Rate          Protection           Adequate
                                                                                                                                        Payment             Protection
                                                                                                                                                            Payments
 -NONE-

        c.         Claims secured by personal property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated                 Monthly          Interest        Adequate             Number of
                                                                              Claim                   Payment            Rate          Protection           Adequate
                                                                                                                                        Payment             Protection
                                                                                                                                                            Payments
 Zwiebel's Auto                     2006 Mercedes ML                               $6,100.00               $125.00          6.75%             $0.00
 Sales                              350 3.5L V6

        d.         Request for valuation to treat claims as secured to the value of the collateral and any amount in excess as unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of       Amount of     Amount of       Monthly         Interest   Adequate          Number
                           Amount of                                 Collateral       Claims    Secured Claim     Payment           Rate     Protection           of
                           Total Claim                                               Senior to                                                Payment         Adequate
                                                                                    Creditor's                                                                Protection
                                                                                       Claim                                                                  Payments
 Warehouse                    $1,882.00 Home                         $1,000.00            $0.00    $1,000.00          $22.00        6.75%           $0.00
 Home                                   Furnishin
 Furnishings                            gs

        e.        Maintenance of payments and cure of default.

              Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
              arrearage through the petition date. For claims being paid by the Trustee, the Trustee will commence disbursements of installment
              payments the month after confirmation and any filed arrearage claims will be adjusted accordingly. Amounts stated on a proof of claim
              as adjusted to include post-petition payments through the month of confirmation, will control over any contrary amounts listed below
              for the installment payment and the arrearage.

               Creditor                                 Collateral                      Installment             Estimated Arrearage           Pre-Confirmation
                                                                                         Payment                Amount on Petition           Adequate Protection
                                                                                                                       Date                       Payments
 -NONE-

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                                Case 20-80027                  Doc 2       Filed 01/16/20           Page 4 of 8

claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority unsecured claims not separately classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full. There
        is no requirement for a distribution to nonpriority unsecured claims except as provided in Section 2.3 or 6.

        a.      The minimum sum of $                  0.00       will be paid pro rata to nonpriority unsecured claims due to the following:

                             Disposable Income

                             Other

        b.      Allowed non-priority unsecured claims will be paid in full with interest at                  % per annum due to all disposable income not being
                     applied to the plan payment.

6.2 Separately classified nonpriority unsecured claims.


        a.      None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens or transfers are reserved and confirmation of
         the plan is without res judicata effect as to any action to avoid a lien or transfer.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                                Case 20-80027        Doc 2        Filed 01/16/20        Page 5 of 8

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an Attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in NCMB Chapter 13 Plan, other than any nonstandard provisions
included in Section 9.

Signature(s):

If the Debtor(s) do not have an Attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The Attorney for the
Debtor(s), if any, must sign below.

 X      /s/ Christopher Henry Prentice                                        X
        Christopher Henry Prentice                                                  Signature of Debtor 2
        Signature of Debtor 1

        Executed on           January 16, 2020                                      Executed on
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/ Brandi L. Richardson                                                          Date:   January 16, 2020
 Brandi L. Richardson 38699
 Signature of Attorney for Debtor(s)

 Address:              PO Box 840
                       Reidsville, NC 27323
 Telephone:            336-348-1241
 State Bar No:         38699 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                                Case 20-80027            Doc 2        Filed 01/16/20      Page 6 of 8

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Christopher Henry Prentice                                                )        Case No.
                                                                                  )
        130 Fairway Avenue, #232                                                  )
                         (address)                                                )
        Southern Pines NC 28387-0000                                              )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-4243                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the plan was served by first class mail, postage prepaid , to the following parties at their respective
addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402

Richard M. Hutson, II
Chapter 13 Trustee
Durham Division
Post Office Box 3613
Durham, NC 27702-3613

 Allied Collection Service
 9301 Oakdale Avenue, Suite 205
 Chatsworth, CA 91311
 Americollect, Inc.
 1851 S. Alverno Road
 Manitowoc, WI 54221
 AT&T Bankruptcy Department
 PO Box 769
 Arlington, TX 76004
 Attorney General of the United States
 US Department of Justice
 950 Pennsylvania Avenue NW
 Washington, DC 20530-0001
 Bank of Missouri
 906 N. Kings Highway
 Perryville, MO 63775
 Bank of Missouri Total Visa
 PO Box 91510
 Sioux Falls, SD 57109
 Bodie Chiropractic
 300 Magnolia Square Circle
 Aberdeen, NC 28315
 Bull City Financial Solutions, Inc.
 1107 W. Main Street #201
 Durham, NC 27701
 Celtic Bank Corp.
 268 S. State Street, Suite 300
 Salt Lake City, UT 84111
 Credit Bureau of Greensboro
 PO Box 26140
 Greensboro, NC 27402
 Credit One Bank
 PO Box 98873
 Las Vegas, NV 89193
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                                Case 20-80027        Doc 2   Filed 01/16/20   Page 7 of 8

 Deville Asset Management
 1132 Glade Road
 Colleyville, TX 76034
 Dr. Linda Jingle, MD
 155 Memorial Drive
 Pinehurst, NC 28374
 Duke Progress/Progress Energy
 PO Box 1771
 Raleigh, NC 27602
 Enhanced Recovery
 PO Box 57547
 Jacksonville, FL 32241
 Exeter Finance, LLC
 Attn: Officer/Managing Agent
 222 W. Las Colinas Blvd., Suite 1800
 Irving, TX 75039
 First Health of the Carolinas
 PO Box 3000
 Pinehurst, NC 28374
 First Premier Bank
 3820 N. Louise Avenue
 Sioux Falls, SD 57107-0145
 First Savings Credit Card
 PO Box 5019
 Sioux Falls, SD 57117
 FlexShopper
 901 Yamato Road, #260
 Boca Raton, FL 33431
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 Internal Revenue Service
 2303 Meadowview Road
 Insolvency, Mail Stop 9
 Greensboro, NC 27407
 Klarna
 629 North Hight Street
 Columbus, OH 43215
 LTD Financial Services
 7322 Southwest Freeway Suite 1600
 Houston, TX 77074
 LVNV Funding, LLC
 Resurgent Capital Services
 PO Box 10587
 Greenville, SC 29603
 Masseys Credit Department
 1251 1st Avenue
 Chippewa Falls, WI 54729
 Moore County Tax Collector
 PO Box 905
 Carthage, NC 28327
 N.C. Department of Justice
 Office of the Attorney General
 PO Box 629
 Raleigh, NC 27602-0629
 NC Attorney General
 9001 Mail Service Center
 Raleigh, NC 27699-9001
 NC Department of Revenue
 Attn: Reginald S. Hinton, Process Agent
 PO Box 25000
 Raleigh, NC 27640
 NC Department of Revenue Bankruptcy Unit
 PO Box 1168
 Raleigh, NC 27602

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
                                                Case 20-80027        Doc 2   Filed 01/16/20   Page 8 of 8

 NC Division of Employment Security
 PO Box 25903
 Raleigh, NC 27611-5903
 Nelnet
 PO Box 82561
 Lincoln, NE 68501
 NPRTO South-East, LLC
 256 West Data Drive
 Draper, UT 84020
 Overton Body Shop
 110 Sandy Avenue
 Southern Pines, NC 28387
 Pinehurst Medical Clinic
 15 Regional Drive
 Pinehurst, NC 28374
 Progressive Leasing
 256 West Data Drive
 Salt Lake City, UT 84141
 Regional Finance Corporation of NC
 by and through its Registered Agent
 CT Corporation System
 160 Lake Mine Ct, Ste 200
 Raleigh, NC 27615-6417
 Sprint Corp.
 Attn: Bankruptcy
 PO Box 7949
 Overland Park, KS 66207-0949
 Stern Recovery
 1102 Grecade Street
 Greensboro, NC 27408
 US Attorney- Middle District of NC
 Attn: Civil Process Clerk
 101 S. Edgeworth Street 4th Floor
 Greensboro, NC 27401
 US Department of Education/NelNet
 3015 Parker Road, Suite 400
 Aurora, CO 80014
 Warehouse Home Furnishings
 DBA Farmers Home Furniture
 1803 US Hwy 15 & Bypass 401
 Laurinburg, NC 28352
 WebBank/Fingerhunt Advantage
 PO Box 1250
 Saint Cloud, MN 56395-1250
 Zebit
 9530 Towne Centre Drive, Suite 200
 San Diego, CA 92121
 Zwiebel's Auto Sales
 125 S. Walnut Street
 Pinebluff, NC 28373
 Zwiebel's Auto Sales, LLC
 Attn: Officer/Managing Agent
 270 N. Pear Street
 Pinebluff, NC 28373
 Warehouse Home Furnishings Distributors, Inc.
 D/B/A Farmers Furniture
 Attn: Officer
 1851 Telfair Street
 Dublin, GA 31021

 Date      January 16, 2020                                                      /s/ Brandi L. Richardson
                                                                                 Brandi L. Richardson 38699




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
